Case 1:18-cv-10762-TLL-PTM ECF No. 58 filed 07/09/19       PageID.1288   Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

LARRY A. THORINGTON,                         Case No.: 1:18-cv-10762-TLL-PTM

             Plaintiff,                      HON.: THOMAS L. LUDINGTON
v.

STEVE TOWNSEND,

             Defendant.

                STIPULATION AND ORDER OF DISMISSAL

      NOW COME the parties herein, by and through their respective counsel, and

hereby stipulate and agree that Defendant, STEVE TOWNSEND, is dismissed from

this lawsuit with prejudice, without costs and without attorney fees.



Dated: July 3, 2019                          CUMMINGS, McCLOREY, DAVIS
                                             & ACHO, P.L.C.

                                             /s/ Haider A. Kazim
                                             Haider A. Kazim (66146)
                                             Attorneys for Defendant


Dated:   July 3, 2019                        SCHOLTEN FANT

                                              /s/ Bradford W. Springer
                                             Bradford W. Springer (P67201)
                                             Attorneys for Plaintiff
Case 1:18-cv-10762-TLL-PTM ECF No. 58 filed 07/09/19     PageID.1289   Page 2 of 2




                            ORDER OF DISMISSAL

      IT IS ORDERED that the Complaint and all amendments thereto, as to

Defendant, STEVE TOWNSEND, be and the same hereby are dismissed with

prejudice, without costs and without attorney fees to any party. This resolves the

last pending claim and closes the case.


                                                  s/Thomas L. Ludington
                                                  THOMAS L. LUDINGTON
                                                  United States District Judge

Dated: July 9, 2019
